In the case of Kilgore v. Bird, filed February 24, 1942, and cited in the case at bar, I was unable to agree thereto, because the scope of the functions of the writ of certiorari was so extended as to exceed the previous holdings of this Court in such matters. I joined in a dissenting opinion prepared by Mr. Justice Brown, in which I dissented to an extension of the rule on the theory that the extension was not supported by the previous decisions of this Court. While I cannot agree to the opinion in the case at bar, I do agree to the conclusion reached.